Title: To Thomas Jefferson from Francis Peyton, 13 March 1801
From: Peyton, Francis
To: Jefferson, Thomas



Dear Sir,
Alexandria March 13th. 1801.

An invitation to Genl. Wilkinson was forwarded by express this morning, and I have this moment sent off a card for his aid Capt Huger,I expect a delay of the dinner for even two or three days would be attended with serious inconveniences to Mr. Gadsby, I therefore hope if the day should be bad, it will comport with your convenience to come down in a carriage.
I find upon inquiry that Thomas Darne resides within the District of Columbia, and I am further confirmed in my opinion that he would be the most proper person to fill the office of magistrate in that part of the County, of Alexandria.
I am Sir with great respect Yr. Obt. Servt.

Francis Peyton

